      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 1 of 64




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Hi-Tech Pharmaceuticals Inc.,

                        Plaintiff,

 v.                                     Case No. 1:16-cv-949-MLB

 Dynamic Sports Nutrition, LLC, et
 al.,

                        Defendants.

 ________________________________/

                          OPINION & ORDER

      At pretrial hearings, the Court notified the parties of its decision to

deny Plaintiff’s motion to exclude expert testimony from Anthony

Fontana (Dkt. 236), grant in small part Plaintiff’s motion to exclude

testimony from Craig Lindsley (Dkt. 238), and grant Defendants’ motion

to exclude testimony from Linda Gilbert (Dkt. 213).             This order

supplements the Court’s prior conclusions.

I.    Background

      Plaintiff Hi-Tech Pharmaceuticals Inc. manufactures and sells

dietary supplement products, including DIANABOL® and a number of
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 2 of 64




products designed for muscle and body building, hormone boosters, and

weight loss aids. (Dkt. 163-2 at 2–3.) On February 5, 2008, the United

States Patent and Trademark Office (“PTO”) issued a registration for

DIANABOL® as a trademark (Registration No. 3,378,354) for use in the

pharmaceutical class of trademarks (Class 5) in connection with certain

“dietary supplements, excluding anabolic steroids.” (Dkt. 64-1.)

     For more than a decade Defendant Dynamic Sports Nutrition, LLC,

(“DSN”) has sold and marketed dietary supplement products, including

D-Anabol 25. (Dkt. 160-1 ¶ 22.) In March 2011, DSN applied to the PTO

to register D-Anabol 25 as a trademark for dietary supplements. (Dkt.

62 ¶ 21.) On June 28, 2011, the PTO issued an office action refusing the

registration because (1) there was a likelihood of confusion with the

DIANABOL® trademark; (2) D-Anabol 25 was merely descriptive of a

feature of the product; and in the alternative, (3) the product was

deceptively misdescriptive. (Dkt. 62-2 at 2–5.)

     On February 5, 2014, Plaintiff filed an affidavit with the PTO

certifying that (1) the goods associated with DIANABOL® have been in

continuous use for five consecutive years and are still in use in commerce;

(2) no final decision exists that is adverse to the owner’s claim of



                                    2
         Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 3 of 64




ownership of DIANABOL® for such goods, or to the owner’s right to

register the same or to keep the same on the register; and (3) there is no

proceeding involving the trademark rights pending in the PTO or in a

court.     (Dkt. 54-17.)    The PTO found Plaintiff’s affidavit met the

requirements of the Trademark Act, 15 U.S.C. §§ 1058 and 1065, and the

DIANABOL® mark was thus incontestable. (Dkt. 54-18.)

     Plaintiff then sued Defendant DSN and its owner, Brian Clapp.

(Dkt. 62.) The Complaint includes claims for trademark infringement

(Counts I & II); false designation of origin and unfair competition (Counts

III & IV); false advertising (Count V); violation of the Georgia Deceptive

Trade Practices Act (Count VI); common law unfair competition (Count

VII); and violations of the Georgia Racketeer Influenced and Corrupt

Organizations Act (“RICO”) (Counts VIII through X). Defendants assert

several defenses, including that DIANABOL® is generic, that the

DIANABOL® trademark was obtained by fraud, and that Plaintiff has

unclean hands. (Dkt. 67.) As the parties prepared for trial, they filed a

series of motions to preclude various experts from testifying. (Dkts. 213;

236; 238.)




                                       3
         Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 4 of 64




II.   Legal Standard

      Trial courts serve a critical gate-keeping function for the

admissibility of expert testimony. Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579, 589 (1993).          Expert testimony can be particularly

persuasive, and as such, the role of the trial court is to keep speculative

and unreliable testimony from reaching the jury.             Id. at 595; see

McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir.

2002).

      Federal Rule of Evidence 702 allows a qualified expert to give

opinion testimony when it is necessary to help the trier of fact understand

the issues, the opinion is based on sufficient facts or data, the expert

produced it using reliable principles and methods, and those principles

and methods were reliably applied to the facts of the case. Fed. R. Evid.

702. The Eleventh Circuit employs a “rigorous” three-part inquiry to

determine whether an expert’s testimony meets these admissibility

criteria. City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562

(11th Cir. 1998). Expert testimony is admissible when

      (1) the expert is qualified to testify competently regarding the
      matters he intends to address; (2) the methodology by which
      the expert reaches his conclusions is sufficiently reliable as
      determined by the sort of inquiry mandated in Daubert; and


                                       4
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 5 of 64




     (3) the testimony assists the trier of fact, through the
     application of scientific, technical, or specialized expertise, to
     understand the evidence or to determine a fact in issue.

Id. (footnote omitted). Thus, the admissibility of an expert’s opinion

turns on three things: qualifications, reliability, and helpfulness. See

United States v. Frazier, 387 F.3d 1244, 1260–62 (11th Cir. 2004).

     While the trial court’s role is critical, it “is not intended to supplant

the adversary system or the role of the jury.” Allison v. McGhan Med.

Corp., 184 F.3d 1300, 1311 (11th Cir. 1999).        When the accuracy of

evidence is the issue—as opposed to its admissibility—the trial court

should allow the judicial process to resolve the matter. Daubert, 509 U.S.

at 596 (“Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.”).

III. Discussion

     A.    Plaintiff’s Motion to Exclude Expert Testimony From
           Dr. Anthony Fontana

     Plaintiff retained Banned Substances Control Group (“BSCG”) to

test DIANABOL®. BSCG is a wholly owned subsidiary of Anti-Doping

Sciences Institute. (Dkt. 236-6 at 1.) Anti-Doping Sciences Institute

contracted with Truesdail Laboratories Inc. (“Truesdail”), which tests


                                     5
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 6 of 64




nutritional supplement products for banned substances, to conduct the

testing. (Id.) Dr. Fontana is the Technical Director and Chief Science

Officer of Truesdail. (Id.) Dr. Fontana issued an expert report opining,

among other things, that DIANABOL® contains anabolic steroids,

androstenedione,         dihydrotestosterone          (“DHT”),          and

dehydroepiandrosterone (“DHEA”). (Dkt. 236-6.) Defendants claim this

evidence   shows   Plaintiff   knowingly    and   intentionally   “spiked”

DIANABOL® with steroids and that this evidence is relevant to show

Plaintiff’s DIANABOL® mark was obtained through fraudulent filings

and that Plaintiff has unclean hands. (Dkts. 160 at 15-19; 215 at 7, 9,

17.) More specifically, they say the evidence will show that “Hi-Tech and

Wheat have engaged in an on-going, twenty-year scheme of USPTO-

related fraud by obtaining marks similar or identical in name to common,

illegal muscle-building steroids and then spiking those supposedly legal

products with banned anabolic steroids[, that] include[] DIANABOL®.”

(Dkt. 215 at 8.)

     Plaintiff moves to exclude his testimony. (Dkt. 236.)




                                    6
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 7 of 64




           1.    Dr. Fontana’s Background

     Dr. Fontana has served as the Technical Director and Chief Science

Officer of Truesdail since 2014. (Dkts. 236-6 at 10; 236-4 at 18:8–12.) In

that role, he “[o]versees all day-to-day laboratory activities; research and

procurement of instrumentation, oversight of senior management,

specialized areas of testing, proposal and bid preparation, and develops

standard operating procedures”; “[p]rovides senior program and project

management, manpower planning, obtains outside certifications, and

interacts with regulator agencies”; and “[r]eviews technical data

packages and reports.” (Dkt. 236-6 at 10.)

     Dr. Fontana received his Bachelor of Science in Biochemistry from

the University of California, Riverside and his Ph.D in Agricultural and

Environmental Chemistry from the University of California, Davis. (Id.)

After completing his Ph.D, Dr. Fontana was a senior scientist at

Thermalytics, Inc., where he was a Principal Investigator for the

Department of Energy, Phase I, Small Business Innovation Research

Project. (Id.) He later became a Senior Research Scientist at Decagon

Devices, Inc., in a food and pharmaceutical analysis lab, where he

conducted research and collaborated with researchers in new technology



                                     7
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 8 of 64




development. (Dkts. 236-6 at 10; 236-4 at 14:16–15:3.) Before joining

Truesdail, Dr. Fontana was the Technical Director of Chemistry at

Silliker, Inc., a food testing, food analysis, and food safety lab specialized

in nutritional labeling, allergen testing, and prohibited drug testing.

(Dkts. 236-6 at 10; 236-4 at 14:5–14, 15:14–19.)        In that position, he

provided scientific, application, and technical support to clients,

interpreted laboratory data, and provided consulting. (Dkt. 236-4 at

15:14–19.) Dr. Fontana has over 40 published papers and presentations

on environmental and nutritional analysis and analytical methods

development. (Dkt. 236-6 at 10.)

           2.    Truesdail’s Testing Procedures

     Truesdail is an International Standardization Organization

accredited testing laboratory (ISO/IEC–170251 and 170652) and Racing

Medication & Testing Consortium accredited testing laboratory. (Dkt.

236-6 at 1–2.)      Included in Truesdail’s ISO/IEC 17025 Scope of

Accreditation is instrumental screening and confirmation of chemical

identity of Nutritional Supplements.         (Id. at 2.)     Truesdail uses

international, agreed-upon guidelines for identifying compounds by

chromatography and mass spectrometry. (Id.) In his role as Technical



                                      8
        Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 9 of 64




Director, Dr. Fontana develops the standard operating procedures

(“SOPs”) for testing, which all laboratory technicians must follow. (Id. at

10.)    The SOPs contain a list of set protocols, such as the requisite

temperature and gas flow for the testing instruments. (Dkt. 236-4 at

48:01–49:13.) The SOPs do not require (or permit) the lab technicians to

exercise any judgment or discretion. (Id.)

        Dr. Fontana’s report and deposition testimony explains Truesdail’s

testing process from start to finish in great detail. When Truesdail

receives a sample or batch, a laboratory technician inspects the sample

and observes any evidence of damage or tampering with the container.

(Id.)    The sample is then logged into the Laboratory Information

Management Systems and assigned a Sample ID Number. (Id.) Later, a

portion of the sample, called an aliquot, is taken from the original

container for screening tests. (Dkt. 236-6 at 2.) Any time a subsequent

aliquot is taken, the sample goes through the same procedure. (Id.)

        Aliquots are extracted by a method of liquid-liquid extraction,

which isolates the acid/neutral fraction containing possible anabolic

steroids. (Id. at 3.) Before the sample is tested, the conditions on the

instruments are set up in accordance with the SOPs. (Dkt. 236-4 at 49:2–



                                      9
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 10 of 64




6.)   The extracted aliquots are then screened using a liquid

chromatography/mass spectroscopy (“LC/MS”) test which utilizes

Ultra-High Performance Liquid Chromatography and High-Resolution

Mass Spectroscopy. (Dkt. 236-6 at 3.) Ultra-High Performance Liquid

Chromatography uses pumping systems that deliver high pressures to

chromatography columns. (Id.) Samples are then forced by liquid at high

pressure (mobile phase) through the column, which is packed with

particles that are designed to accomplish separation (stationary phase).

(Id.) The retention time of the sample compounds in the stationary phase

provides an identifier as to the nature of the compound.                 (Id.)

High-Resolution Mass Spectroscopy measures the mass-to-charge ratio

of charged particles to determine the elemental composition of

compounds from their mass fragments. (Id.)

      After this initial testing is completed, the stored data is evaluated

using software algorithms and a chemist’s review. (Id.) If the initial

sample identifies the presence of suspected material, a new aliquot of the

sample is extracted for confirmatory testing. (Dkt. 236-4 at 29:21–30:6,

601:13–61:14.) The reshoot is performed on an Ultra-High Performance

Liquid Chromatography Mass Spectroscopy triple quad, which allows for



                                    10
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 11 of 64




a more targeted and sensitive screen, since the “suspected” drugs have

already been identified. (Id. at 30:07–31:02.) The reshoot/confirming test

is a multi-step process that analyzes at least two extracts from the

sample under examination, a control sample containing the suspected

drug or metabolite, a negative control samples, and five control samples

spiked with the suspected drug or metabolite. (Dkt. 236-6 at 6.) The

LC/MS test measures both the liquid chromatography (retention time)

and mass spectrometer (peak ratio) for all samples. (Id.) A comparison

of the retention times and mass peak ratios between the samples under

examination and the control samples allows Truesdail to determine the

presence of the suspected drug in the sample. (Id.) “The goal of the

confirmatory testing is to provide incontrovertible identification of the

detected substance by concentrating and purifying the suspect drugs or

drugs.” (Id. at 5.) Quantification of drugs is done through another

analysis. (Id.)

     If the data from the reshoot confirms the presence of the suspected

compound, a positive report is completed. (Id.) If the confirmatory test

still identifies the sample as only “suspect” for the drug or metabolite, the

laboratory extracts a new portion of the sample and applies other



                                     11
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 12 of 64




procedures. (Id. at 7.) If the confirmatory test determines the suspected

drugs or metabolites are not present, the sample is cleared. (Id.) A data

packet containing the testing results, chain of custody information, and

laboratory testing results is maintained by the company. (Id. at 6.)

           3.    Dr. Fontana’s Report

     On May 6, 2016, Truesdail received a sample of Hi-Tech’s

DIANABOL® (Lot #: 152200608) that was logged and processed under

Sample ID Number: 16505090-01. (Id. at 2.) Truesdail was tasked with

conducting a batch certification test for steroids on the DIANABOL®

sample. (Id.) Three days later, Minh Do, a laboratory technician at

Truesdail, extracted a sample of DIANABOL® for testing, which was

subsequently screened for anabolic steroids via LC/MS by Truesdail

employee Dale Park. (Dkt. 236 at 2.) The LC/MS screening detected the

presence of androstenedione, dehydroepiandrosterone (“DHEA”), and

DHT. (Dkt. 236-6 at 6.)

     In accordance with the SOPs, Truesdail performed confirmatory

LC/MS tests for androstenedione, DHEA, and DHT on August 12, 2016.

(Id.) The second screens confirmed the presence of all three steroids. (Id.

at 7–8.) Truesdail subsequently generated a data packet which contains



                                    12
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 13 of 64




all the data from the testing, as well as information regarding chain of

custody, receipt of the sample, and preparation of the aliquots for testing.

(Dkt. 236-4 at 8:22–9:05.) Dr. Fontana’s report is based on his analysis

of the data packet. (Id.)

     Dr. Fontana concluded that the LC/MS tests confirmed the

presence of androstenedione, DHEA, and DHT in DIANABOL® with

respect to both the liquid chromatograph (measuring retention time) and

mass spectrometer (measuring peak ratio) aspects of the tests. (Dkt. 236-

6 at 7.)    With regard to the quantitative confirmatory test for

androstenedione, Dr. Fontana explained that the retention time of the

injection standard of androstenedione was 219.6 seconds, and the

retention times of the sample from Plaintiff’s DIANABOL® (identified as

sample 1605090), the spiked sample, and the second androstenedione

standard was 220.2 seconds, 219.6 seconds, and 220.2 seconds,

respectively. (Id.) To confirm the presence of androstenedione, the target

differential in retention times between all these injections must be less

than 2% (or within 12 seconds).       (Id.)   Dr. Fontana explained that

Truesdail’s analysis of DIANABOL® met this standard. The retention

differential between all the injections at issue here was within 0.6



                                    13
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 14 of 64




seconds,   thus   confirming   the    presence   of   androstenedione   in

DIANABOL®. (Id.)

     He also explained that the peak ion ratio check for three ions

confirmed the presence of androstenedione. (Id.) He explained that the

mass spectrometer analysis requires acceptable ion ratio based on

relative abundance to confirm the detection of the targeted substance.

(Id.) Here, the differential ranged from 0% to 7.54%, confirming the

presence of androstenedione in the sample.

     Dr. Fontana engaged in a similar analysis for the confirmatory tests

for DHEA and DHT. The retention time of the injection standard of

DHEA was 220.2 seconds. (Id. at 7–8.) The retention times of the sample

from Plaintiff’s DIANABOL® (identified as sample 1605090), the spiked

sample, and the second DHEA standard was 220.2 seconds, 220.2

seconds, and 220.8 seconds, respectively.        (Id. at 8.)   The target

differential in retention times to confirm the presence of DHEA is less

than 2% between all these injections or within 12 seconds. (Id.) Here, it

was within 0.6 seconds, thus allowing Dr. Fontana to confirm the

presence of DHEA. (Id.) And the mass spectrometer analysis differential




                                     14
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 15 of 64




ranged from 0% to 3.49%, also confirming the presence of DHEA in the

sample.

     Finally, the retention time of the injection standard of DHT was

229.2 seconds. (Id. at 7–8.) The retention times of sample 1605090-01,

the spiked sample, and the second DHT standard was 227.4 seconds,

229.8 seconds, and 229.8 seconds, respectively. (Id. at 8.) Again, the

target differential in retention times to confirm the presence of DHT is

less than 2% between all injections or within 12 seconds. (Id.) Here, it

was within 2.4 seconds, and Dr. Fontana thus confirmed the presence of

DHT. (Id.) Finally, the mass spectrometer analysis differential ranged

from 0% to 15.93%, also confirming the presence of DHT in the sample.

           4.   Plaintiff’s Daubert Motion

     Plaintiff moved to preclude Dr. Fontana from testifying, arguing

under Daubert and Federal Rule of Evidence 702 that Dr. Fontana is not

qualified to testify as an expert because he did not perform the

DIANABOL® testing himself and that his conclusions are not based on

any reliable methodology.




                                   15
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 16 of 64




                 a)    Dr. Fontana is Qualified to Render the
                       Opinions in his Expert Report.

     Dr. Fontana is sufficiently qualified. Federal Rule of Evidence 702

provides that a witness may be “qualified as an expert by knowledge,

skill, experience, training, or education.”     Fed. R. Evid. 702.      To

determine an expert’s qualification, a trial court must “examine the

credentials of the proposed expert in light of the subject matter of the

proposed testimony.” Jack v. Glaxo Wellcome, Inc., 239 F. Supp. 2d 1308,

1314 (N.D. Ga. 2002). Dr. Fontana obtained his Bachelor of Science

degree in biochemistry and a Ph.D in chemistry. (Dkt. 236-6 at 11.) He

has been a laboratory chemist for over 25 years and has served as

Truesdail’s Chief Science Officer and Technical Director since 2014. (Id.

at 1.) Dr. Fontana’s specialty at Truesdail is largely related to testing

equine blood urine for steroids. (Dkt. 236-4 at 19:18–21.) This means he

has experience in the analysis directly at issue—that is, detecting the

presence of steroids (or lack of steroids) in a known sample. And before

Truesdail, Dr. Fontana’s experience was at a food and pharmaceutical

analysis lab and before that at a food testing and food safety analysis lab

that specialized in nutritional labeling. (Dkt. 236-6 at 1.) He has a




                                    16
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 17 of 64




lifetime of experience in laboratory testing to detect the presence (or lack

thereof) of suspect compounds.

     Plaintiff contends the relevant issue before this Court is the

performance of the LC/MS testing (not upper management of a lab’s day

to day activities) and Dr. Fontana lacks the specialized knowledge

required to testify about the former. (Dkt. 236 at 14.) Plaintiff argues

that Dr. Fontana is not qualified to testify regarding the results of the

DIANABOL® testing because there is no evidence he has ever operated

the LC/MS machine, received LC/MS instrumentation training, or

performed the tests or operated the instruments himself. (Id.) But

Plaintiff’s view is too narrow—Dr. Fontana oversees all activities in the

lab, including testing, and Dr. Fontana has the relevant expertise

permitting him to analyze and explain the data.          As a part of his

responsibilities at Truesdail, Dr. Fontana sets the SOPs for testing and

performs a technical review of the data from the drug testing

laboratory—including LC/MS testing. (Dkt. 236-4 at 18:13–18.)

     The detailed analysis he included in his report and offered during

his deposition demonstrate Dr. Fontana’s qualifications as an expert in

LC/MS testing. In his deposition, for example, Dr. Fontana spoke about



                                    17
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 18 of 64




the two machines Truesdail used to conduct the first initial screening and

the second confirmatory test.     He explained that the first test was

conducted on a “UHPLC time-of-flight mass spec[trometer]” while the

confirmatory test was done with the “UHPLC mass spec[trometer] triple

screen.” (Dkt. 236-4 at 30:7–16.) When asked about the difference, he

explained “[t]he initial screening is a high-resolution mass spectrometry

. . . [that] looks for molecular weights and identifies the compounds on

very small mass differences,” while the second is “more of a targeted

screen . . . [that] identif[ies] the particular compounds . . . [b]ased on

retention time and ion mass fragments.”        (Id. at 30:17–31:5.)     He

explained the first test merely identifies suspected compounds in the

sample and the second confirms (or excludes) the presence of those

compounds.    (Id.)   He explained the three steps of the triple quad

machine—“the first quadrupole where the ions are separated into the

compounds that you’re looking for,” the “second stage . . . which is the

collision stage [where] nitrogen gas is infused and basically fragments




                                   18
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 19 of 64




the molecules into different ions,” and then the “third quadrupole into

the detector.” (Id. at 88:6–21.)

     He also testified that, under his supervision, the laboratory adopted

SOPs that technicians follow to screen for drugs, that the SOPs also

establish the instrument setting for each test, and that technicians have

no discretion to alter the settings. (Id. at 32:20–22, 49:2–14.) He walked

through the protocol technicians followed to analyze compounds,

including when solvents are added to the samples, the use of high

frequency radio waves to “sonicate” the samples to distribute the

solvents, the use of a centrifuge to “precipitate or pellet all the remaining

solid material,” the “liquid extraction” of organic matter floating on the

“aqueous layer” to be tested, the use of nitrogen and methanol to

evaporate the solvents and redissolve the remaining compounds, and

other steps taken to test each sample, calibrate the machines, and

confirm test results are reliable. (Id. at 52:7–56:20, 74:8–92:7.) Finally,

he walked through the charts in the data packet, explained what the

numbers and figures represented—that is how the results of the testing

according to the SOPs revelated the presence of steroids in DIANABOL®.

(See e.g., Dkt. 236-4 at 86:24–87:11 (“[O]n the left side of the page, is the



                                     19
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 20 of 64




three ion fragments that were identified for androstenedione in this case

. . . [and o]n the right-hand side, that’s the internal standard, that

deuterated testosterone that was added to the sample . . . [a]nd that’s the

ion for that standard.”).)

     His testimony showed clear expertise in the SOPs he implemented

for use by technicians on the LC/MS machines, their use in analyzing

samples, and the analysis of their results to identify the presence or

absence of steroids. All of this, along with his extensive experience in

laboratories specializing in testing of food and pharmaceuticals,

especially testing that involves the identification of steroids, render Dr.

Fontana well qualified to testify as an expert that DHEA, DHT, and

androstenedione were present in the sample of DIANABOL®.

                 b)    Reliability of Dr. Fontana’s Report

     The Court also finds Dr. Fontana’s report and testimony to be

sufficiently reliable. Plaintiff’s principle argument is that Dr. Fontana is

merely “parroting” the opinions of Mr. Park (the lab technician who ran




                                    20
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 21 of 64




the LC/MS testing) and did not apply any of his own methodology in

creating the report. (Dkt. 236-6 at 15.)

     An expert witness is permitted to use assistants in formulating his

or her expert opinion, and normally they need not themselves testify.

Dura Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609, 612 (7th Cir.

2002). But the analysis becomes more complicated if the assistants are

not “merely gophers or data gatherers but exercise professional judgment

that is beyond the expert’s ken.” Id. at 613. “It is well settled that an

expert may rely on the work of assistants when formulating an expert

opinion, but may not simply parrot the work actually done by another

expert, who is not offered for testimony and cross-examination.”

Bouygues Telecom, S.A. v. Tekelec, 472 F. Supp. 2d 722, 729 (E.D.N.C.

2007). Although Rule 703 permits experts to rely on the opinions of other

experts in some circumstances, “the expert witness must in the end be

giving his own opinion. He cannot simply be a conduit for the opinion of

an unproduced expert.” Malletier v. Dooney & Bourke, Inc., 525 F. Supp.

2d 558, 664 (S.D.N.Y. 2007) (emphasis in original). Absent an

independent opinion based upon a reliable methodology, the expert is

“little more than a conduit or transmitter for [] hearsay.” United States



                                   21
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 22 of 64




v. McLean, 695 F. App’x 681, 685 (4th Cir. 2017). Under the Federal

Rules of Evidence, the “facts and data” upon which an expert bases his

opinions do not have to be personally known to him, but may instead be

“made known” to him by “presentation . . . outside of court and other than

by his own perception.” See Fed. R. Evid. 703 & Advisory Committee

Notes. In making the determination of whether an expert’s reliance on

another expert’s assistance is permitted, courts also consider whether the

information is “of the type on which experts in this field would reasonably

rely.” See Erebia v. Allstate Prop. & Cas. Ins. Co., No. 1:15-CV-312-MHC,

2016 WL 4435089, at *6 (N.D. Ga. July 18, 2016) (holding that plaintiff’s

expert was permitted to rely upon the assistance of his employee when

developing    opinion;   although    employee     acquired    data,     took

measurements, and input that data into the computer, “the evidence

before the Court d[id] not support the position that [the expert’s] report

was other than his own opinion”).

     The Court finds Dr. Fontana’s reliance on the test results to be

proper in this case. As an initial matter, Dr. Fontana is not “parroting”

any opinions in the data packet. Dr. Fontana sets the SOPs for the

testing, and Mr. Park was required to follow those without exercising any



                                    22
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 23 of 64




independent professional judgment. (Dkt. 236-4 at 48:01–49:13.) The

only component of Dr. Fontana’s report that is taken directly from the

data packet is the raw data. Dr. Fontana explains in detail how samples

are received, how aliquots are tested, how the testing process works, why

particular machines are used, how he analyzed the raw data, and why it

led to his conclusions in the report. (See Dkt. 236-6 at 1.) For example,

in regard to the androstenedione screening, Dr. Fontana testified that he

performed the final review of the data packet and explained that “[i]t

shows retention times of the opening standard in solvent, the sample, the

one of the standards – control positive standards, and then the closing

standard for retention time shift and monitoring on that. Has the mass

ion ratios on there and then the acceptance criteria for three ions.” (Dkt.

236-4 at 95:25–96:16.) Then, in his expert report, Dr. Fontana explains

that the retention time of the injection standard of androstenedione was

219.6 seconds, and the retention time of sample 1605090, the spiked

sample, and the second androstenedione was 220.2 seconds, 219.6

seconds, and 220.2 seconds, respectively. (Dkt. 236-6 at 7.) The target

differential in retention times to confirm the presence of androstenedione

is less than 2% between all these injections or within 12 seconds. (Id.)



                                    23
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 24 of 64




And because the retention differential between all the injections was

within   0.6   seconds,   Dr.   Fontana    confirmed    the   presence    of

androstenedione. (Id.) His report shows that he did the same analysis

to conclude DIANABOL® also contains DHEA and DHT. Dr. Fontana’s

testimony and expert report make clear that, while he relied on Mr. Park

to run the tests in accordance with Truesdail’s SOPs, Dr. Fontana then

analyzed the data himself, thus offering an opinion that the data shows

the presence of the identified steroids.

     Numerous courts have held that reliance on scientific test results

prepared by others may constitute the type of evidence that is reasonably

relied upon by experts for purposes of Federal Rule of Evidence 703. See

e.g., Ratliff v. Schiber Truck Co., 150 F.3d 949, 955 (8th Cir. 1998)

(holding that expert testimony regarding a report prepared by a third

party was properly allowed); see also Gussack Realty Co. v. Xerox Corp.,

224 F.3d 85, 94, 95 (2d Cir. 2000) (finding testimony was properly

admitted from an expert who did not conduct his own tests).

     Nor does the Court find Dr. Fontana’s report to be inadmissible

hearsay of Mr. Park’s conclusions in the data packet. Plaintiff’ cites Tokio

Marine & Fire Insurance Co. v. Norfolk & Western Railway Co., 172 F.3d



                                    24
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 25 of 64




44 (4th Cir. 1999) (per curiam), to argue otherwise.        But there, the

witness who sought to give expert testimony conceded that the opinions

in the report belonged exclusively to someone else, and the witness

merely agreed with that person’s opinion. The court found that, because

the opinion belonged to someone else, cross-examination of that witness

could reveal nothing about the mental processes by which the opinions in

the report were reached. Id. Here, however, Dr. Fontana’s testimony

provides details and insight into the testing procedures and the mental

processes by which he concluded that androstenedione, DHEA, and DHT

were present in the DIANABOL® sample. Dr. Fontana’s report contains

his own independent opinions based on his years of expertise and

involvement developing and overseeing the testing procedures at

Truesdail. As a result, the Court finds the report and testimony of Dr.

Fontana to be reliable and helpful to the trier of fact. Plaintiff can cross

examine Dr. Fontana about the fact that he did not personally test the

DIANABOL® sample, which will go to the weight and credibility of his

testimony, but the Court will not exclude his report or prohibit him from

testifying. Because the Court finds Dr. Fontana is qualified and his




                                    25
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 26 of 64




methodology was reliable, Plaintiff’s motion to exclude Dr. Fontana’s

report and testimony is denied.

     B.    Plaintiff’s Motion to Exclude Expert Testimony of
           Testimony of Dr. Craig Lindsley

     Plaintiff plans to call Dr. Marvin Heuer as an expert witness to

opine on various aspects of Defendants’ products, including apparently

that its products do not do for consumers what DSN says they will do.

(Dkt. 241 at 1; see also, e.g., Dkt. 163-18 ¶ 51 (consumption of ingredients

in DSN’s D-Anabol 25 “could not result [in] increased muscle mass, size,

or strength”), ¶ 64 (consumption of ingredients in DSN’s Winn-50 “are

not shown . . . to have any fat reduction capability”), ¶ 77 (ingredients in

DSN’s Var-10 “could not have any impact on athletic performance”).) In

his report, Dr. Heuer concluded:

     Consumption of the ingredients as purportedly present in
     [Defendants’] products would have none of the physical effects
     advertised by Defendants. Some of the ingredients would not
     have any noticeable effect on the human body, even in large
     does, and the ingredients that could have noticeable effects
     are not present in sufficient amounts to do so.

(Dkt. 163-18 at 71.) As the basis for his opinion, Dr. Heuer cites “the

absence of scientific literature and evidence to support Defendants’

product claims, the existence of scientific literature establishing the



                                    26
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 27 of 64




actual effects of the various ingredients (which do not include those

advertised), [his] experience and training as a physician and chemist, and

generally accepted principles in the scientific community.” (Id.)

     Defendants retained Dr. Craig Lindsley as a rebuttal expert. (Dkt.

238-2 at 1.) Plaintiff seeks to exclude all evidence and testimony of Dr.

Lindsley, claiming Dr. Lindsley is not qualified to provide expert

testimony on the subject matter contained in Dr. Heuer’s report, that he

has no reasonable basis for his opinions because he applied no

methodology, and that his testimony would not be helpful to the jury.

(Dkt. 238 at 1.)

     Dr. Lindsley received his B.S. in chemistry from California State

University, Chico in 1992, received his Ph.D in chemistry from the

University of California, Santa Barbara in 1996, and served as a

Postdoctoral Fellow at Harvard University from 1997–1999 at the

Harvard Institute of Chemistry and Cell Biology. (Dkt. 238-2 at 12.) Dr.

Lindsley’s focus throughout his education was synthetic organic

chemistry, with an emphasis on synthetic methodology, total synthesis,

and chemical biology.       (Dkt. 238-1 at 7:22–7.)        Dr. Lindsley’s




                                   27
        Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 28 of 64




specialization deals with the effect of certain chemicals on the body. (Id.

at 8:3–7.)

        Dr. Lindsley is currently the William K. Warrant, Jr. Chair in

Medicine, Professor of Pharmacology,1 and Professor of Chemistry at

Vanderbilt University. (Dkt. 238-2 at 12–13.) He also serves as the

Co-Director and Director of Medicinal Chemistry and DMPK at

Vanderbilt Center for Neuroscience Drug Discovery, Associate Director

of Therapeutics at Vanderbilt Institute of Chemical Biology, Director of

Drug Discovery at the Human Chemical Science Institute, Principal

Investigator at Vanderbilt MLPCN Specialized Chemistry Center, and

Editor-in-Chief of American Chemistry Society Chemical Neuroscience.

(Id.)   Dr. Lindsley is the former Co-Director of the VICB Synthesis

Facility and former Director of the Vanderbilt MLSCN Chemistry

Molecular Probe Center. (Id.)

        Before entering academia, Dr. Lindsley was a senior scientist in

Medicinal Chemistry at Parke-Davis Pharmaceuticals, a senior organic

chemist at Eli Lilly & Co., and a senior research chemist, research fellow,




1Pharmacology is the study of molecules on biological targets. (Dkt.
238-1 at 23:3–5.)

                                      28
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 29 of 64




and senior research fellow at Merck Research Laboratories. (Id. at 13.)

He holds 74 patents and has authored nearly 500 articles, reviews, and

other published papers. (Id. at 20–85.) Dr. Lindsley has not done any

work with dietary supplements and does not have any education or

training with regard to dietary supplements. (Dkt. 238-1 at 6:15–20,

7:17–21.)

            1.   Dr. Lindsley’s Report and Expert Opinions

     Dr. Lindsley offers a panoply of expert opinions regarding Dr.

Heuer, Dr. Heuer’s opinions in this case, and DSN’s practices.

                 a)   Polypharmacy

     Dr. Lindsley opines that Dr. Heuer erroneously looked at

Defendants’ product ingredients in isolation—that is, how any single

ingredient might affect the human body—rather than DSN’s proprietary

blend—that is, how all the ingredients together might affect the human

body. He explained that “these are novel ‘proprietary blends’ of multiple

components, it is a novel composition with novel pharmacological and

pharmacodynamic properties that must be tested and assessed as the

‘proprietary blend’ in order to determine actual exposure in a human, and

thus pharmacology.” (Dkt. 238-2 at 7–8.) In his deposition testimony,

Dr. Lindsley further explained that “any conclusions drawn from a

                                   29
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 30 of 64




discrete isolated molecule does not necessarily translate to a blended

product with multiple ingredients in terms of, again, its exposure.” (Dkt.

238-1 at 64:9–15.)    Dr. Lindsley also explained the ramifications of

looking at compounds from a pharmacological standpoint:

     [A]ny time you take a -- something that’s a mixture of
     different components, you’re going to get different
     pharmacology, because again, the way -- the degree -- how
     these compounds can affect absorption, how they can affect
     metabolism of the other species. You know, if one of these
     inhibited P-gp on the intestinal wall, you get more exposure
     or less.

(Id. at 90:10–16.)

                 b)    Dosage

     Dr. Lindsley also criticized Dr. Heuer for having considered only

how a single dose of Defendants’ product might affect the human body,

rather than how the accumulation of ingredients over multiple doses

might impact the body.       He notes that Defendants’ website makes

explicitly clear that the recommended dosage for all but two of

Defendants’ products, including D-Anabol, is 3 capsules per day. (Dkt.

238-2 at 8–9.) In his report, Dr. Lindsley testifies that the “single capsule

basis” of Heuer’s assessment regarding Defendants’ product ingredients,

rather than an assessment based upon the recommended multiple

capsules dosages, “will dramatically effect exposure and steady state

                                     30
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 31 of 64




pharmacokinetics.”    (Id.)   He opines that Dr. Heuer’s per-capsule

characterization of the quantity of certain ingredients as “miniscule” is

not accurate because Defendants’ recommended dose include three times

the ingredients Dr. Heuer considered and because Defendants’

proprietary blend could result in “significantly higher” exposure for

humans upon consistent dosing. (Id. at 9.)

                 c)    Lack of Studies

     Dr. Lindsley notes that “there is very little scientific data [in

peer-reviewed, scientific papers in scientific journals] on the efficacy of

dietary supplements” and that such a study “would have to be performed

on the actual ‘proprietary blend’ and at the appropriate dose to reach a

reliable conclusion about the product claims.” (Id. at 5, 9.) Dr. Lindsley

explains that Dr. Heuer is drawing conclusions from single agent

exposure and ingredient-specific studies and applying them to

Defendants’ products which are proprietary blends. He says, again, this

is inappropriate because it is impossible to know what impact a blend is

going to have on human pharmacokinetics. (Dkt. 238-1 at 93:19–94:1,

102:6–14.)




                                    31
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 32 of 64




                 d)    Patents

     Based on Dr. Heuer’s statement that he has “filed several patents

and provisional patents on new and emerging compounds not unlike the

ingredients and products marketed by the defendants,” Dr. Lindsley

opines that there is a conflict of interest with Dr. Heuer testifying as an

expert because Dr. Heuer or a Heuer-related entity may well have

patent-related interests that will benefit in DSN’s removal from the

marketplace. (Dkt. 238-2 at 3.) Dr. Lindsley’s experience is that, when

he serves as an expert, he is “walk[ed] through a litany of, ‘[d]o you have

any conflict with this drug, this mechanism, this target class, this

company, that company,’ and if you have any kind of overlapping interest

of any kind, you’re excluded from serving in that case because of the

conflict.” (Dkt. 238-1 at 39:10–20.) He says Dr. Heuer should have done

the same and recused himself from this case.

                 e)    COPE Violations

     In his report, Dr. Heuer states that he has written or reviewed

articles on behalf of various entities and has also been an “unnamed

writer” on several papers. (Dkt. 163-18 ¶ 29.) Dr. Lindsley criticizes him

for this, saying being an unnamed author violates standards put out by

the Committee on Publication Ethics (“COPE”). (Dkt. 238-2 at 3–4.)

                                    32
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 33 of 64




                 f)    Ioavate Health Services International

     Dr. Heuer was Chief Science Officer for Iovate Health Science

International from 2004 to late 2009. (Id. at 3.) Dr. Lindsley’s report

includes a screenshot of a Federal Trade Commission (“FTC”) press

release describing consumer refunds issued as a result of challenged

marketing practices by Iovate, noting that these marketing practices

“occurred while Dr. Heuer was Chief Science Officer for Iovate Health

Sciences International in Canada.” (Id. at 4.)

                 g)    DSHEA Violations

     The Dietary Supplement Health and Education Act of 1994

(“DSHEA”) defines and regulates dietary supplements, including by

setting standards for labels on dietary supplements. Dr. Lindsley offers

an opinion that “the products marketed by [Defendants] . . . meet the

DSHEA guidelines.” (Id. at 8.) In reaching this conclusion, Dr. Lindsley

relied on the federal website relating to DSHEA as well as the relevant

Wikipedia page. (Dkt. 238-1 at 73:6–74:6.) He included a bulleted list of

various DSHEA requirements that he copied and pasted from Wikipedia.

(Id. at 74:7–9, 74:21–75:4.)




                                   33
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 34 of 64




                    h)   Advertising References

      Finally, Dr. Lindsley offers an opinion that Defendants’ marketing

strategy appears consistent with what is employed for similar products

across the industry, including by Hi-Tech. (Dkt. 238-2 at 9–10.) Dr.

Lindsley’s exert report states:

      Many supplement providers, including Hi-Tech, employ
      names reminiscent of actual anabolic steroids and the like, so
      this point, consistently put forth by Dr. Heuer as a marketing
      offense propagated by the Defense is inappropriate. I
      reviewed over 20 [unspecified] websites selling similar
      products, and the marketing strategy for product
      nomenclature was consistent. Like the Defendant’s websites,
      all had the appropriate disclaimers per [unspecified] FDA,
      FTC, and DSHEA guidelines.

(Id. at 10.)

               2.   Plaintiff’s Daubert Motion

      Plaintiff seeks to exclude the report and testimony of Dr. Lindsley,

arguing first that his conclusions relating to polypharmacy, dosage, and

lack of available data are inadmissible because Dr. Lindsley is not

qualified to opine on dietary supplement research and because he failed

to use any reliable methodology. Plaintiff also argues that Dr. Lindsley’s

“concerns” related to Dr. Heuer’s patents, potential COPE violations, and

Iovate’s FTC settlement are inadmissible because they do not involve any

scientific or other specialized knowledge and are thus improper subjects

                                    34
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 35 of 64




for expert testimony. Finally, Plaintiff argues that Dr. Lindsley is not

qualified to testify as to DSHEA compliance or advertising because he

has no knowledge or background in these subjects and did not conduct

appropriate research or employ any reliable methodology so as to render

such testimony admissible.

                 a)    Opinions on Polypharmacy, Dosage and
                       Availability of Scientific Data

     An expert is qualified when that expert has sufficient knowledge,

skill, experience, training, or education to form a reliable opinion about

the issue at hand. Jones v. Novartis Pharm. Corp., 235 F. Supp. 3d 1244,

1251 (N.D. Ala. 2017), aff’d in part sub nom. Jones v. Novartis Pharm.

Co., 720 F. App’x 1006 (11th Cir. 2018). The professional experience of

an expert must be related to and relevant to the opinion that the expert

seeks to offer. Guinn v. Norfolk S. Ry. Co., 441 F. Supp. 3d 1319, 1332

(N.D. Ga. 2020). Thus, an expert cannot testify to matters that “lie

outside of his competence.” City of Tuscaloosa, 158 F.3d at 563. But an

expert need not be a specialist in a particular discipline to render expert

testimony relating to that discipline. McDowell v. Brown, 392 F.3d 1283,

1297 (11th Cir. 2004) (“The proffered physician need not be a specialist




                                    35
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 36 of 64




in the particular medical discipline to render expert testimony relating

to that discipline.”).

      Plaintiff argues that Dr. Lindsley is not qualified to testify about

the efficacy of dietary supplements because he has no education, training,

or expertise in evaluating the efficacy of dietary supplements. (Dkt. 238

at 16–17.) The Court is not persuaded to focus only on expertise in

dietary supplements. Dr. Lindsley has knowledge, experience, and

education to qualify him as an expert to opine on chemistry and

pharmacology as they relate to Defendants’ products. Dr. Lindsley’s

focus throughout his education and training was synthetic organic

chemistry, specifically, synthetic methodology, total synthesis, and

chemical biology. (Dkt. 238-1 at 7:22–7.) This specialization deals with

the effect of chemicals on the human body. (Id. at 8:3–7.) Dr. Lindsley

then spent seven years in the pharmaceutical industry as a chemist,

research fellow, and senior research fellow. (Dkt. 238-2 at 13.) For the

past 15 years, Dr. Lindsley has served as a professor of chemistry and

pharmacology and as the director and co-director of various initiatives

and programs at Vanderbilt University. (Id. at 12–13.) All his experience

is at the top of the field in chemistry and pharmacology.



                                    36
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 37 of 64




     Dr. Lindsley’s extensive knowledge and experience as a chemist

render him qualified to testify regarding chemistry and pharmacology in

relation to Defendants’ products, regardless of the fact that the majority

of Dr. Lindsley’s experience is in pharmaceuticals rather than dietary

supplements. See McDowell, 392 F.3d at 1297; Jones, 235 F. Supp. 3d

at 1251 (holding expert who had experience in FDA regulations related

to medical devices—but not drugs—was nonetheless qualified to testify

as an expert on drug-related FDA regulations). Dr. Lindsley ran a large

medicinal chemistry group at Merck for seven years, where he studied

oncology, or “cancer drugs,” and their impact on the central nervous

system. (Dkt. 238-1 at 5:13–23, 7:8–14.) As an organic chemist, he

studied “the effects of those chemicals on the human body.” (Id. at 7:22–

8:7.) Dr. Lindsley has since led a central nervous system “drug discovery

program”   at   Vanderbilt,   where     he   studies   and   develops   new

pharmaceutical therapies for schizophrenia, autism, Parkinson’s, and

Alzheimer’s disease. (Id. at 5:14–6:11.) The issue of how molecules,

compounds, and chemicals should be investigated, observed, or analyzed

is precisely within Dr. Lindsley’s area of expertise as a chemist and

pharmacologist.



                                   37
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 38 of 64




     Dr. Lindsley’s testimony regarding Dr. Heuer’s failure to consider

the recommended dosages and the efficacy concerns associated with

evaluating individual ingredients without taking into account the novel

behavior of proprietary blends is soundly based in Dr. Lindsley’s

chemistry and pharmacology experience. Dr. Lindsley is qualified as a

chemist to testify as a rebuttal expert and point out any flaws in Dr.

Heuer’s opinion.

     The Court also finds Dr. Lindsley’s testimony to be reliable.

Experience alone is enough for an expert’s report, testimony, and opinion

to be reliable. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 156

(1999) (“No one denies that an expert might draw a conclusion from a set

of observations based on extensive and specialized experience.”). The

Advisory Committee’s Notes to Rule 702 makes this explicitly clear:

     Nothing in this amendment is intended to suggest that
     experience alone--or experience in conjunction with other
     knowledge, skill, training or education--may not provide a
     sufficient foundation for expert testimony. To the contrary,
     the text of Rule 702 expressly contemplates that an expert
     may be qualified on the basis of experience.

See Fed. R. Evid. 702 Advisory Committee’s Note (2000 Amendments);

see also United States v. Brown, 415 F.3d 1257, 1267 (11th Cir. 2005)

(finding an expert’s opinions and testimony were admissible where based


                                   38
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 39 of 64




on visual comparisons combined with thirty years of knowledge in

chemistry that was generally accepted in the field).

     The    Court   finds   Dr.   Lindsley’s   qualifications   render   his

polypharmacy, dosage, and lack of scientific data testimony admissible

here. Dr. Lindsley’s report and testimony are based on the same facts

and methodology as Dr. Heuer’s opinions, and Rule 26(a) expressly

provides that rebuttal experts may be permitted to present evidence that

is intended to contradict or rebut evidence on the same subject matter

identified by an initial expert witness. Fed. R. Civ. P. 26(a)(2)(D)(ii). Dr.

Lindsley’s proposed testimony (in this regard) is limited to that of a

rebuttal expert—he took the facts as stated by Dr. Heuer and used his

extensive knowledge and experience as a chemist to point out where Dr.

Heuer was in error in forming his opinions and to poke holes in Dr.

Heuer’s report and testimony.      See, e.g., Little v. Wash. Metro. Area

Transit Auth., 249 F. Supp. 3d 394, 414 (D.D.C. 2017) (stating the

rebuttal expert “has the experience and qualifications necessary to

critique [the opposing expert] and adequately explains the reasons

behind her criticisms of [the opposing expert’s] report”). Accordingly, Dr.




                                     39
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 40 of 64




Lindsley’s opinions and testimony regarding pharmacology, dosage and

availability of scientific data are admissible.

                 b)    Concerns Regarding Dr. Heuer’s Patents,
                       Potential COPE Violations, and Iovate’s FTC
                       Settlement,  and    Defendants’     DSHEA
                       Compliance and Advertising

     Under Rule 702, expert opinion must, inter alia, entail “scientific,

technical, or other specialized knowledge” and be “based on sufficient

facts or data” as well as “the product of reliable principles and methods.”

Fed. R. Civ. P. 702.        Expert testimony must, therefore, provide

“something more than subjective belief or unsupported assumptions.”

McDowell, 392 F.3d at 1298 (citing Daubert, 509 U.S. at 590). Plaintiff

argues that Dr. Lindsley’s “concerns” regarding Dr. Heuer’s patents,

potential COPE violations, Iovate’s FTC settlement, and Defendants’

DSHEA compliance and advertising are all examples of improper expert

testimony. The Court agrees.

     First, there is no evidence that Dr. Lindsley is qualified to opine on

whether Dr. Heuer’s patents involve supplements that compete with

Defendants’ products. Nor is there any evidence that Dr. Lindsley has

any specialized knowledge as to what constitutes a conflict of interest,

aside from his own experience that an expert would be excluded from the


                                     40
       Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 41 of 64




case “if you had any kind of overlapping interest.” (Dkt. 238-1 at 39:10–

20.)   And there is nothing to suggest that Dr. Lindsley’s conflict

conclusion is reliable or that it would assist the trier of fact, as Dr.

Lindsley performed no analysis and applied no specialized knowledge.

There is simply no evidence of a conflict.

       Dr. Lindsley’s conclusions regarding potential COPE violations are

similarly deficient. There is no evidence that Dr. Lindsley is an expert

in COPE, and he has admittedly had no experience with COPE in the

context of dietary supplements or the publications that Dr. Heuer has

written. (Dkt. 238-1 at 47:6–14, 47:24–48:10, 48:20–21.) Nor did Dr.

Lindsley even know whether Dr. Heuer’s publications adopted COPE,

indicating that his conclusion lacks reliability.       (Id. at 101:12–13.)

Ultimately, Dr. Lindsley is not qualified to give his COPE conclusion, nor

is his conclusion reliable or helpful to the jury. He is just throwing mud.

       Dr. Lindsley may not testify as to Iovate’s FTC settlement because

he has no knowledge or background of the underlying case, the reason for

settlement, or even the FTC’s regulation of dietary supplements. This is

not an appropriate subject for expert testimony. If Defendants wish to

ask Dr. Heuer questions about these issues, they may do so on cross



                                     41
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 42 of 64




examination. Accordingly, the Court grants Plaintiff’s motions to exclude

evidence and testimony of Dr. Lindsley regarding Dr. Heuer’s patents,

potential COPE violations, or the Iovate FTC settlement.

     Dr. Lindsley is also not qualified to render a legal opinion that

Defendants’ product labels meet DSHEA guidelines.          His chemistry

experience does not qualify him to testify as to whether Defendants are

in compliance with the law. The section of his report containing the

DSHEA guidelines was copied and pasted directly from Wikipedia. (Dkt.

238-1 at 73:6–74:6.)   Dr. Lindsley also stated that he did not know

DSHEA’s definition of “dietary supplement”; he did not look at the

entirety of DSHEA’s regulations; he did not look at the entirety of

Defendants’ advertising; and he ultimately cannot say that their

products are DSHEA compliant. (Id. at 76:2–8, 82:17–83:4, 86:15–19,

87:14–21.)

     Dr. Lindsley is similarly unqualified to testify as to whether

Defendants’ advertisements are legally compliant or whether their

websites contained all the appropriate disclaimers to meet FDA, FTC,

and DSHEA guidelines. Dr. Lindsley noted in his deposition that he is

not an expert on DSHEA guidelines, FDA regulation of dietary



                                   42
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 43 of 64




supplements, or FTC advertising guidelines. (Id. at 88:14–24.) There is

no indication that Dr. Lindsley is qualified to testify on these matters and

thus his testimony regarding DSHEA compliance or other advertising

references will be excluded.2

     C.    Defendants’ Motion to Exclude Expert Testimony of
           Linda Gilbert

     Under the Lanham Act, 15 U.S.C. § 1114(1), a defendant is liable

for trademark infringement if the plaintiff shows (1) its mark has priority

and (2) the defendant’s mark is likely to cause consumer confusion.

PlayNation Play Sys., Inc. v. Velex Corp., 924 F.3d 1159, 1165 (11th Cir.

2019). Plaintiff retained Ms. Linda Gilbert to conduct a survey on two

issues that are central to its trademark infringement claims, first, the

percentage of potential consumers who consider DIANABOL® a brand

name rather than a common or generic name and, second, the percentage

of customers who believe Plaintiff’s DIANABOL® product and



2 The Court recognizes that Dr. Heuer could properly be impeached by
evidence he has an interest in patents that could benefit from this
lawsuit, evidence he published papers in a manner that violated COPE
guidelines, or was involved in Iovate’s difficulties with the FTC. The
Court is not precluding such impeachment. Dr. Lindsey, however, may
not offer a professional opinion about these matters as they are beyond
the area of his expertise. Indeed, the Court does not believe these
subjects require expert testimony.

                                    43
        Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 44 of 64




Defendants’ D-Anabol 25 product are affiliated with or made by the same

company. (Dkt. 214-2 ¶ 1.)        Defendants seek to exclude Ms. Gilbert’s

testimony, arguing she is not qualified to testify as an expert and her

survey was fatally and fundamentally flawed.

             1.    Ms. Gilbert’s Background

        Linda Gilbert is the founder of EcoFocus Worldwide, a consumer

research firm that specializes in wellness and sustainability. (Dkt. 214-1

at 1.) She holds a Bachelor of Science degree in Agriculture/Food Science

from the University of Arizona. (Id.) Ms. Gilbert has more than thirty

years working in consumer marketing with marketing groups at Fortune

500 companies. (Dkt. 214-3 at 81:11–82:5, 82:19–83:20, 84:4–8, 89:17–

22.) She regularly prepares survey questionnaires, sample designs, and

analytical plans. (Id. at 91:23–93:3.) She has designed over one hundred

consumer surveys for clients. (Id. at 82:19–25.)

        Ms. Gilbert’s focus is on health and wellness, including consumer

choices and trends regarding wellness and sustainability. (Dkt. 214-1 at

2–5.)    She is responsible for launching the EcoFocus Trend Survey, a

nationally projectable study of attitudes and actions toward wellness and

sustainability that included interviews with more than 11,500 people.



                                      44
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 45 of 64




(Id. at 2.) She is also responsible for launching the biannual HealthFocus

International Trend Survey with respondents from more than thirty

countries. (Id. at 3.) Her market research has been published in journals

and popular media, including The New York Times, The Wall Street

Journal, and The Chicago Tribune. (Dkt. 213-3 at 84:9–21.)

           2.    The Gilbert Report

     As explained, the objective of the Gilbert survey was to address two

issues—genericness and consumer confusion. (Dkt. 214-2 at 1.) Ms.

Gilbert designed and implemented the survey, conducted it online over

six days in November 2016, and tabulated and analyzed the data. (Id.)

Prospective survey participants were asked screener questions to

determine whether they qualified for the survey. (Id. at 2.) Respondents

were required to be 18 years old or older and either have purchased or

used nutritional supplements, amino acids, herbal supplements or

anabolic steroids for building muscle mass, size, and strength in the past

year or planned to purchase or use nutritional supplements, amino acids,

herbal supplements or anabolic steroids for building muscle mass, size,

and strength in the next two months. (Id.) The survey screened out

individuals if they or an immediate family member were employed by any



                                   45
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 46 of 64




of the following types of businesses: advertising firms, marketing firms,

marketing research firms, public relations firms, fitness centers, gyms,

vitamin   manufacturers,     vitamin      distributors,   vitamin   retailers,

supplement    manufacturers,     supplement      distributors,   supplement

retailers, physician offices, and/or nutritionist offices. (Id. at 2, App. D,

p. 1.) A total of 500 respondents qualified for the survey. (Id.)

     Respondents were broken into three groups. (Id. at 1.) The first

group was asked questions designed to determine whether they

considered DIANABOL® to be a brand name or a generic name. (Id.)

These questions followed the widely accepted “Teflon” format for

evaluating genericness.      Respondents were shown definitions and

examples of brand names and common/generic names. (Id. at 5, 23–24.)

Next, the respondents were asked whether each of six terms were brand

name or common/generic name: McDonalds, Hamburger, Ford, Pickup

Truck, Starbucks, and Cappuccino. (Id. at 6, 24–25.) Respondents who

answered at least four of the six qualifying questions correctly moved on

to a second set of six more terms to similarly classify: DIANABOL (in all

caps); Protein Powder; Muscle Pharm; Creatine; Kre-Alkalyn; and

Glucosamine. (Id. at 5–6, 26–27.)



                                     46
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 47 of 64




     The second group was asked questions designed to determine

whether they believed D-Anabol 25 and DIANABOL® are made by,

affiliated with, or sponsored or approved by the same company. (Id.)

Survey participants were shown a photo of the DIANABOL® product,

and then on the next screen were shown a line-up of five other products,

one of which was Defendants’ D-Anabol 25, and the others were Trenorol,

Muscle Juice, Decacor, and T-250. (Id. at 8.) On the following screens,

respondents were asked to indicate if any of the five products were made

by, affiliated with, or sponsored or approved by the same company as the

product shown first. (Id.)

     The third group served as a control for questions asked to the

second group related to likelihood of confusion.      (Id. at 2.)   These

participants were shown a similarly shaped control product called Tren

75 in place of D-Anabol-25. (Id. at 30.) Images of products and certain

survey questions and responses were presented in randomized order. (Id.

at App. D.)

     On the first question related to genericness, the survey results

showed that 62% of respondents considered DIANABOL® to be a brand

name. (Id. at App. A, p.3.) On the second question related to likelihood



                                   47
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 48 of 64




of confusion, 48% of respondents believed that D-Anabol 25 and

DIANABOL® were made by, affiliated with, or sponsored or approved by

the same company. (Id. at App. A, p. 9.) Of the control group, 25% of

respondents answered that they believed DIANABOL® and the control

product to be made by, sponsored by, or affiliated with the same company.

(Id.) Accordingly, Ms. Gilbert concluded that respondents are 68% more

likely to believe that D-Anabol 25 and DIANABOL® product are made

by, sponsored by, or affiliated with the same company than they are to

say the same about the control and DIANABOL®. (Id. at 3.)

           3.    Defendants’ Daubert Motion

     Defendants seek to exclude Ms. Gilbert’s report and testimony,

arguing that she is not qualified to offer trademark-related survey expert

testimony and that the survey is fatally flawed and misleading and

should thus be excluded. (Dkts. 213; 224.)

                 a)   Ms. Gilbert is Not Qualified as a Trademark
                      Survey Expert

     “To fulfill its role as a gatekeeper, the trial court must determine

whether the expert has the requisite qualifications to offer the opinions

[s]he gives.” Bowers v. Norfolk S. Corp., 537 F. Supp. 2d 1343, 1349 (M.D.

Ga. 2007). The court must accordingly determine whether the expert’s


                                   48
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 49 of 64




field of expertise is known to reach reliable results for the particular

subject matter of her proposed testimony. Id. at 1350; Kumho Tire, 526

U.S. at 152.

     The Court finds Ms. Gilbert unqualified to testify as an expert

witness in the subject matter of trademark-related genericness and

consumer confusion related surveys. She has no experience or training

in this area. She has never designed or executed a trademark-related

survey. (Dkt. 213-3 at 11:3–15.) The confusion survey at issue herein

was the first and only time she has undertaken a project relating in any

way to trademarks or consumer confusion. (Id. at 65:16–21.) Ms. Gilbert

has never published or otherwise written about consumer confusion,

consumer surveys, or any other trademark-related topic, nor has she

served as an expert or testified regarding these topics prior to this matter.

(Id. at 11:24–12:10, 15:22–16:3, 12:14–17, 16:4–9.)

     Nor did she review any treatises, journals, or other materials

relating to consumer surveys in trademark litigation prior to creating the

survey. (Id. at 5:1–10.) The only outside materials Ms. Gilbert appears

to have consulted to prepare for her expert analysis are the two website

printouts she identified in her deposition—websites from two law firms



                                     49
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 50 of 64




identified as “Markslaw” and “Nolo.com.” (Id. at 51:19–52:3, 61:22–64:4.)

When asked why she consulted these particular materials, Ms. Gilberts

answered, “I just googled and searched on trademark law, and these came

up, and they seemed to be very straightforward and informative.” (Id. at

64:5–11.) She also did not conduct any research regarding the products

involved in this case, other competing products, or the dietary

supplement industry generally. (Id. at 10:5–12:11.)

     She does not even claim to be an expert in trademark related

genericness or consumer confusion related surveys. She refers to herself

as a “futurist,” meaning clients rely on her to help consider different

paths or trends that might take effect as to certain types of products, such

as, “where might we go with calcium supplementation in the future?” (Id.

at 10:1–20.)    She explained that clients hire her “to sort of imagine

scenarios that are based on facts and evidence that can help them to sort

of see where things might be going in 10 or 15 years down the road.” (Id.

at 10:12–15.)     Pepsi, for example, once hired Ms. Gilbert to help

determine the “direction” in which soft drinks “might go.” (Id. at 10:24.)

Ms. Gilbert predicted that high fructose corn syrup was “going to get a

bad rap and you are going to see soft drink sales decline.” (Id. at 10:25–



                                    50
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 51 of 64




11:2.) She notes in her deposition testimony that “20 years later, we are

correct.” (Id.)

      Ms. Gilbert may have ample experience in the field of consumer

trends and forecasts, but that experience is insufficient to render her

qualified to testify as an expert regarding genericness and likelihood of

confusion in a case involving claims of trademark infringement. Indeed,

in a separate case involving a separate product, Plaintiff sought to

present expert testimony from Ms. Gilbert about another consumer

survey she had done. In that case, the Federal Trade Commission sued

Plaintiff claiming Plaintiff violated a previous injunction in the way it

advertised several weight loss products, including by not having a

specific warning on products containing yohimbine.         See Fed. Trade

Comm’n v. Nat’l Urological Grp., Inc., No. 1:04-CV-3294, 2017 WL

6759868, at *41 (N.D. Ga. Oct. 10, 2017). While Plaintiff admitted it had

not included the necessary warning, it sought to admit Ms. Gilbert’s

expert opinion (based on a consumer survey she had done) that Plaintiff’s

actual warnings conveyed the same information to consumers as the

required warnings. Id. at *43. Judge Charles Pannell excluded Gilbert’s

expert testimony after learning that, in a 2013 deposition in another case,



                                    51
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 52 of 64




Ms. Gilbert had admitted she was not “an expert in survey design or

analytics.” Id.; (Dkt. 213-5 at 130:5–8.) Plaintiff argues Ms. Gilbert was

being “overly modest” when she stated in her 2013 deposition testimony,

“I’m not an expert in survey design or analytics.” (Dkt. 214 at 12–

13.) Plaintiff says she later clarified that she was “not taking enough

credit for what [she] do[es],” explaining that, while she relies on a team

in putting together a survey, she designs the methodology, questionnaire,

and sampling plan. (Id. at 13.) Despite this clarification, Judge Pannell

nonetheless found Ms. Gilbert unqualified to testify as an expert in

survey design and analytics. Moreover, the issue here goes even beyond

whether Ms. Gilbert is qualified to testify regarding survey design or

analytics generally. Rather, the relevant inquiry is whether she is

qualified to testify regarding trademarks or likelihood of consumer

confusion in a trademark infringement case. She frankly admits she has

no experience, expertise, or particularized knowledge in this field.

     In another Lanham Act case, Valador, Inc. v. HTC Corp., 242 F.

Supp. 3d 448 (E.D. Va. 2017), the court excluded the plaintiff’s proposed

expert where the expert had four decades of experience as a market

research consultant but had no prior experience conducting surveys



                                    52
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 53 of 64




regarding the likelihood of confusion or proper survey methods in a

trademark case. Id. at 458. The court also noted that the expert had

never testified as an expert in a trademark dispute and had never

published on the topic of trademark surveys or likelihood of trademark

confusion. Id. The facts here closely align with Valador. Ms. Gilbert has

no training, experience, or specialized knowledge in trademark cases.

(See Dkts. 213-4; 213-5 at 130:5–8.) She has never testified in a Lanham

Act case. (Dkt. 213-3 at 16:4-9.) She did nothing to try to educate herself

about the work she was doing apart from reading articles published by

two law firms. Just like the expert in that case, Ms. Gilbert is unqualified

to offer opinions regarding genericness or the likelihood of confusion in

this trademark infringement action.

       Other courts have excluded similarly unqualified witnesses from

offering expert opinions regarding the likelihood of confusion regarding

trademarks. See, e.g., JFJ Toys, Inc. v. Sears Holdings Corp., No. PX-14-

3527, 2017 WL 679219, at *4 (D. Md. Feb. 21, 2017) (holding marketing

expert’s qualifications were “wholly inadequate” to offer testimony about

likelihood of confusion where the witness’s purported expertise was

“devoid of specifics pertinent to the relevant market . . . or the use of the



                                     53
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 54 of 64




marks . . . in that same market”); Radiance Found., Inc. v. NAACP, 27 F.

Supp. 3d 671, 675 (E.D. Va. 2013) (holding witness’s “general expertise

in the area of surveys and marketing” was insufficient to permit her to

testify regarding trademark dilution and likelihood of consumer

confusion). The Court applies that same assessment here.

                 b)    The Gilbert Report is Not Reliable

     Though the Court finds Ms. Gilbert’s lack of qualifications to be an

independent basis for the exclusion of her testimony, that fact is further

demonstrated by the fundamental flaws in her survey. And a cumulative

nature of a survey’s defects may also warrant exclusion. See, e.g., Water

Pik, Inc. v. Med-Systems, Inc., 726 F.3d 1136, 1145 (10th Cir. 2013)

(“several serious methodological flaws” rendered survey “devoid of any

probative value and therefore irrelevant” and inadmissible); 1-800

Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1246 (10th Cir. 2013)

(sufficiently “serious and pervasive” flaws render survey inadmissible);

Simon Prop. Grp. L.P. v. mySimon, Inc., 104 F. Supp. 2d 1033, 1039 (S.D.

Ind. 2000) (flaws sufficiently “great” in nature caused “the probative

value of the survey [to be] substantially outweighed by the prejudice,

waste of time, and confusion at trial”). Ms. Gilbert’s survey (1) failed to



                                    54
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 55 of 64




evaluate the proper universe of respondents, (2) did not replicate market

conditions, and (3) used an improper line-up. As a result, her survey and

the expert testimony she seeks to offer based on it are so flawed as to be

completely unhelpful to the trier of fact.

                       (1)   Improper Survey Universe

     The McCarthy on Trademark treatise makes clear that “[t]he first

step in designing a survey” to gauge actual confusion “is to determine the

‘universe’ to be studied,” that is, the segment of the population whose

perceptions and state of mind are relevant in this case. 6 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition § 32:159

(5th ed. 2017). This first step is crucial—even asking “proper questions”

in a “proper manner” is likely to render irrelevant results if the survey

probes the “wrong persons.” Id.

     The appropriate universe of respondents in a trademark-related

survey are those consumers “most likely to purchase” the competing

products. Smith v. Wal-Mart Stores, Inc., 537 F. Supp. 2d 1302, 1325

(N.D. Ga. 2008) (where allegedly infringing anti-Wal-Mart products were

sold exclusively via the Internet, survey universe was overbroad because

it was not limited to Internet purchasers with a possible interest in the



                                    55
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 56 of 64




anti-Wal-Mart products); Weight Watchers Int’l, Inc. v. Stouffer Corp.,

744 F. Supp. 1259 (S.D.N.Y. 1990) (in infringement case involving frozen

diet entrees, survey universe was overbroad because it included women

who tried to lose weight through exercise only, rather than being limited

to women who tried to lose weight through dieting); Leelanau Wine

Cellars, Ltd. v. Black & Red, Inc., 502 F.3d 504 (6th Cir. 2007) (where

plaintiff’s product was sold through mass retail channels and the

defendant’s product was sold only online and at its winery tasting room,

survey was overbroad where it was not limited to wine purchasers who

planned to make wine purchases via the Internet or at a winery tasting

room).

     Here, Ms. Gilbert’s survey missed the mark because it was both

over- and under-inclusive. See 6 McCarthy on Trademarks § 32:161

(collecting cases holding over- and under-inclusive likelihood of confusion

surveys unreliable). The survey was over-inclusive because Defendants’

D-Anabol 25 product is only sold online though Defendants’ website.

(Dkts. 57-1 ¶ 4; 164 at 112:12–19.)      The survey universe, however,

included anyone over 18 years of age who purchased or used within the

past year or planned in the next two months to purchase or use



                                    56
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 57 of 64




“nutritional supplements, amino acids, herbal supplements or anabolic

steroids for building muscle mass, size, and strength.” (Dkt. 213-1 at 2.)

It was broader than the relevant market. It was also over-inclusive in

that 40% of the respondents were women, when the universe of

purchasers for the products at issue in this case, which are characterized

as “anabolic,” are predominately, if not all, male. (Dkt. 213 at 19.)

     The survey was also under-inclusive in that it excluded otherwise

qualified consumers, arguably some of the most likely consumers to have

knowledge of the products at issue.       Ms. Gilbert’s survey excluded

potential purchasers who either worked or had family who worked at

fitness centers, gyms, or nutritionist offices. (Dkt. 213-1 at 21.) These

broad exclusions prohibited from participation consumers that were most

likely to be potential purchasers and most likely to have information

about steroids and dietary supplements. Ms. Gilbert’s failure to survey

a sufficiently close approximation of the correct universe is a




                                    57
      Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 58 of 64




fundamental flaw that contributes to the Court’s finding that the survey

is not reliable.

                       (2)   Failure to Replicate Market Conditions

      Not only did Ms. Gilbert’s survey fail to focus on the correct

consumer universe, it also failed to replicate market conditions.

Although “[n]o survey model is suitable for every case[,] . . . a survey to

test likelihood of confusion must attempt to replicate the thought

processes of consumers encountering the disputed mark or marks as they

would in the marketplace.”      Simon, 104 F. Supp. 2d at 1038 (citing

McCarthy on Trademarks § 32:163 (4th ed. 1999) for the principle that

“the closer the survey methods mirror the situation in which the ordinary

person would encounter the trademark, the greater the evidentiary

weight of the survey results”); Wal-Mart Stores, 537 F. Supp. 2d at 1327

(“To be valid for the purposes of demonstrating actual confusion in a

trademark infringement suit, it is necessary for a survey’s protocol to

take into account marketplace conditions . . . .”); Native Am. Arts, Inc. v.

Bud K World Wide, Inc., No. 7:10-CV-124, 2012 WL 1833877, at *6 (M.D.




                                    58
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 59 of 64




Ga. May 18, 2012) (explaining that a “survey must resemble the way

consumers would view the products in the marketplace”).

     Ms. Gilbert used a “sequential line-up” version of a Squirt survey

to test likelihood of consumer confusion. In this survey, “respondents are

shown the plaintiff’s trade dress, and then, after a short delay, shown a

line-up of other brands, including the accused product. Respondents are

asked if any of them are made by the same company as makes the product

initially seen.” 6 McCarthy on Trademarks § 32:177. This survey method

“is an attempt to replicate the marketplace process of advertising

exposure to a brand or trade dress, followed by being confronted in the

market with both similar and differing brands or trade dresses.” Id. In

general, a Squirt survey is appropriate where the senior mark is not well

known, and the marks often appear side by side in the marketplace. See

Parks LLC v. Tyson Foods, Inc., 863 F.3d 220, 233 (3d Cir. 2017)

(“Holders   of   weaker   marks    more   frequently   employ    a   Squirt

survey . . . .”). The line-up format is most appropriate in situations where

two marks will appear in close proximity in the marketplace, i.e., in the

same store or even on the same shelf. See Limited v. Macy’s Merch. Grp.

Inc., No. 15-CV-3645, 2016 WL 4094913, at *9 (S.D.N.Y. Aug. 2, 2016),



                                    59
         Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 60 of 64




aff’d, 695 F. App’x 633 (2d Cir. 2017); THOIP v. Walt Disney Co., 690 F.

Supp. 2d 218, 235 (S.D.N.Y. 2010) (“[A] sequential presentation of the

two marks at issue (or array [including controls]) is appropriate only if it

reflects a significant number of real world situations in which both marks

at issue are likely to be evaluated sequentially or side-by-side.”). But

where the products at issue “are not sold in the same stores or, for the

most part, on the same websites, such a format may over-estimate

confusion by forcing consumers to consider the marks in close proximity

in a way they would not in the marketplace.” Limited, 2016 WL 4094913,

at *9.

         Plaintiff’s DIANABOL® product is sold at brick-and-mortar mass

retailers and at numerous online websites. DSN’s D-Anabol 25 is sold

only via the Internet through DSN’s website. (Dkts. 57-1 ¶ 4; 164 at

112:12–19.) They do not exist in close proximity to one another. Because

a potential purchaser could only encounter D-Anabol 25 online, and only

on DSN’s website, Ms. Gilbert’s failure to replicate marketplace

conditions further evidences her survey and testimony as unreliable.




                                       60
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 61 of 64




                       (3)   Improper Line-up

     Ms. Gilbert’s methodology is also unreliable in that she failed to use

any product names remotely similar to DIANABOL® and D-Anabol 25 in

the product line-up. (Dkt. 213 at 14–15.) “When a survey question begs

its answer[,] it is not a true indicator of the likelihood of consumer

confusion.” Sunbeam Corp. v. Equity Indus. Corp., 635 F. Supp. 625, 634

(E.D. Va. 1986), aff’d, 811 F.2d 1505 (4th Cir. 1987). If, in the confusion

survey’s product line-up, the defendant’s product “[stands] out like a

bearded man in a line-up with four clean-shaven men[,]” the survey is

defective.3 THOIP v. Walt Disney Co., 788 F. Supp. 2d 168, 183–84

(S.D.N.Y. 2011) (survey was defective because of “demand effects” arising

from fact that, in the confusion line-up, the plaintiff’s and defendant’s

products were the only ones remotely similar); Brighton Collectibles, Inc.


3The Court notes that the parties’ briefing, and this Court’s opinion, on
this issue relies primarily on trade dress cases. This is because the Squirt
product line-up survey is a lesser preferred method for testing likelihood
of consumer confusion but is more commonly used in trade dress cases.
6 McCarthy on Trademarks § 32:177. The “standard and widely accepted
survey format” for testing likelihood of consumer confusion is the
Eveready format, which does not inform survey respondents what the
senior mark is, but assumes that they are aware of the mark from their
prior experience. Id. § 32:174. Ms. Gilbert’s failure to employ the widely
accepted format is not a fatal flaw but sheds further light on her lack of
experience and qualifications relating to trademark surveys.

                                    61
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 62 of 64




v. RK Tex. Leather Mfg., 923 F. Supp. 2d 1245, 1257 (S.D. Cal. 2013)

(where only one product/mark in a confusion line-up shared obvious

features with the plaintiff’s product/mark, the survey was not probative

of confusion, tested nothing more than a respondent’s ability to “pick the

most obvious match,” and was excluded).

     Besides DIANABOL® and D-Anabol 25, Gilbert’s survey showed

respondents four other products, Trenorol, Muscle Juice, Decacor, and T-

250. (Dkt. 214-2 at 8.) Ms. Gilbert admitted in her deposition that she

made no effort to find similarly named products for the line-up, that she

chose control products based upon similarity of the bottle/container, and

that her line-up control products all had names substantially different

from DIANABOL® and D-Anabol 25. (Dkt. 214-3 at 43:11–23.) Ms.

Gilbert’s failure to include similar product names in the product line-up

was another fundamental flaw as it made Defendants’ product stand out

like the bearded man. This is especially true given the undeniable fact

that the market for nutritional supplements like Plaintiff’s and

Defendants’ D-Anabol 25 is flooded with other supplements that have

strikingly similar names. This includes nutritional supplements known

as “Dianabal-DBol” (sold by iBuy Body); “Dianabal” (sold by Crazy Mass,



                                   62
     Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 63 of 64




LLC); “Dianabol” (sold by Muscle Labs, USA); “Dianabolone” (sold by

Pharmasterol.com); Dianobol (sold by Zoelabs.com); “D-Bol/Dianabol”

(sold by LegalSteroids.com); and “Dianabol” (sold by Roid-Shop.com).

(See Dkt. 16-1 ¶ 26,Ex. B); see also Hi-Tech v. DSN, No. 1:15-cv-03393-

MHC (N.D. Ga. 2015) (companion/precursor case to the present matter).

Ms. Gilbert, however, performed no market research to see if other

companies used similar names for similar products. She knew it was

“important in survey research to replicate the real world market

conditions,” (Dkt. 213-3 at 25:19–22), but took no effort to do that here.

She was not even aware of the other products in the market with

similarly sounding names. (Id. at 23:5–25:10.) She thus created a line-

up that ignored market conditions by including only Defendants’ product

(her target product) with a similarly sounding name. At her deposition,

she would not even say whether the existence of other products with

strikingly similar names had any relevance to the issue of whether or not

consumers would be confused between Plaintiff’s and Defendants’

products. (Id. at 25:12–17.)

     These fundamental flaws not only support the Court’s conclusion

that Ms. Gilbert is wholly unqualified to offer expert testimony in this



                                   63
        Case 1:16-cv-00949-MLB Document 265 Filed 05/28/21 Page 64 of 64




case, but also establish that her survey is so fundamentally unreliable

that it would be of no help to the jury. Plaintiff has failed to meet its

burden of demonstrating that Ms. Gilbert’s testimony is admissible

under Rule 702. Defendants’ motion to exclude her survey and testimony

is granted.

IV.     Conclusion

        The Court DENIES Plaintiff’s Motion to Exclude the Expert

Testimony of Dr. Fontana (Dkt. 236) and GRANTS IN PART and

DENIES IN PART Plaintiff’s Motion to Exclude the Expert Testimony

of Dr. Lindsley as stated herein (Dkt. 238).          The Court GRANTS

Defendants’ Motion to Exclude Expert Testimony of Ms. Gilbert (Dkt.

213).

        SO ORDERED this 28th day of May, 2021.




                                      64
